UNITED STATES DISTRICT COURT M visual ',   l —
FOR THE DISTRICT OF COLUMBIA marre‘ﬁi’igiié 'y‘i‘i’ﬁf'i”

OIL“.

ANDRE JUSTE, )
)
Pl ' t‘fﬁ
3”” 3 Case: 1:15—cv-01033
V ) Assigned TO : Unassigned
. ) Assign. Date : 6/30/2015
Us. POST OFFICE, ) Description: Pro Se Gen. CIVIl (F)
)
Defendant. )
W

The trial court has the discretion tO decide whether a complaint is frivolous, and such
ﬁnding is appropriate when the facts alleged are irrational or wholly incredible. Demon v.
Hernandez, 504 US. 25, 33 (1992); see Neifzke v. Williams, 490 US. 319, 325 (1989) (“[A]
complaint, containing as it does bOth factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact”). Having reviewed the plaintiff s complaint,
the Court concludes that what factual contentions are identiﬁable are baseless and wholly
incredible. Furthermore, the allegations Of the complaint “constitute the sort Of patently

insubstantial claims” that deprive the Court Of subject matter jurisdiction. Tooley v. Napolitano,

586 F.3d 1006, 1010 (DC. Cir. 2009).

The Court will grant plaintiff’ 5 application to proceed informa pauperis and will dismiss
the complaint pursuant tO 28 U.S.C. § 1915(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.

DATE: 47/5/71“?  [444113, 

United States District Judge